Cinnamon Jang Willoughby & Company Chartered Accountants A Partnership of Incorporated Professionals CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have issued our report, dated March 20, 2006 accompanying the financial statements and schedules from the date of inception October 26, 2005 to February 28, 2006 of Aslahan Enterprises Ltd. included in the Registration Statement Form SB-2. We hereby consent to the use of the aforementioned report in the Registration Statement filed with the Securities and Exchange Commission on May 10, 2006. /S/"Cinnamon Jang Willoughby & Company" Chartered Accountants Burnaby, B.C. May 10, 2006 Tower 2- Suiite 900 - 4720 Kingsway, Burnaby, B.C. Canada V5H 4N2 Telephone: +1 Fax: + 1 HLB Cinnamon Jang Willoughby & Company is a member of International. A world-wide organization of accounting firms and business adisors.
